            Case 7:13-cr-00233-VB Document 90 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA                                       :
                                                               :   ORDER
v.                                                             :
                                                               :   13 CR 233-01 (VB)
JUAN CARLOS RODRIGUEZ-FRANCISCO,                               :
                                    Defendant.                 :
---------------------------------------------------------------x

       By letter dated June 17, 2020, which will be separately docketed, defendant moves for a
second time for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).

        Defendant first moved for a reduction of sentence pursuant to Section 3582(c)(1)(A) by
letter dated April 19, 2020. (Doc. 86). By Order dated April 21, 2020, the Court denied
defendant’s motion because: (i) it did not appear defendant had properly exhausted his
administrative remedies before seeking the requested relief; (ii) defendant failed to show
extraordinary and compelling reasons warranting a reduction of his sentence; and (iii) to reduce
defendant’s 15 year sentence by more than five years in light of the current public health crisis
would promote disrespect for the law and would undermine critical sentencing objectives in this
case, namely, the need for the sentence imposed to afford adequate deterrence to criminal
conduct and protect the public from further crimes of the defendant. (Doc. #87).

       Defendant’s second motion again fails to demonstrate exhaustion, which is itself a reason
to deny the motion. See, e.g., United States v. Ogarro, 2020 WL 1876300, at *3-5 (S.D.N.Y.
Apr. 14, 2020); United States v. Roberts, 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020).

        Also, defendant, for the first time, states that he suffers from sleep apnea and “has a
history of diabetes.” This is contrary to what he told the Probation Department prior to
sentencing, as reflected in the presentence report (“PSR”), that as a result of diet and exercise he
had lost weight and “he no longer is pre-diabetic or suffers from sleep apnea.” (PSR ¶ 50). He
also told Probation that he “now enjoys good health.” (PSR ¶ 52). Nothing in defendant’s latest
submission alters the Court’s previous determination that defendant fails to show extraordinary
and compelling reasons warranting a reduction in sentence, and that if the Court were to reduce
defendant’s sentence, even in light of the current public health crisis, that would promote
disrespect for the law and undermine critical sentencing objectives in this case.

     Accordingly, defendant’s second motion for a reduction of his term of imprisonment is
DENIED.
        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).




                                                         1
         Case 7:13-cr-00233-VB Document 90 Filed 06/19/20 Page 2 of 2



      Chambers will mail a copy of this Order to defendant at the following address:
      Juan Carlos Rodriguez-Fernandez
      Reg. No. 68295-054
      LSCI Allenwood
      P.O. Box 1000
      White Deer, PA 17887

Dated: June 19, 2020                       SO ORDERED:
       White Plains, NY


                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              2
